Citation Nr: 1023825	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition (other than onychomycosis), to include peripheral 
neuropathy of the lower extremities, secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral foot 
condition (other than onychomycosis), to include vascular 
disease of the left lower extremity, secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 
1962 to May 1967 and from April 1975 to April 1979.  He was 
stationed in Vietnam from June 1966 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
(1) denied a rating in excess of 20 percent for diabetes 
mellitus, (2) denied service connection for hypertension, and 
(3) denied secondary service connection for a foot condition, 
claimed as peripheral neuropathy and a skin disease.  In June 
2004, the Veteran filed a Notice of Disagreement (NOD) with 
respect to all three issues. 

The RO provided a Statement of the Case (SOC) in September 
2004 with respect to the diabetes and foot issues only.  In 
October 2004, the Veteran filed a Form 9 in which he stated 
that he was appealing the denial of an increased diabetes 
rating and the denial of service connection for hypertension.  
In October 2005, the RO provided a Supplemental Statement of 
the Case (SSOC) with respect to the diabetes and foot issues 
only.  In July 2006, the RO issued an SSOC addressing all 
three issues.  The Veteran's representative filed a Form 646, 
indicating that the issues being appealed were an increased 
rating for diabetes, secondary service connection for 
hypertension, and secondary service connection for a foot 
condition.

On appeal in November 2007, the Board found that the claim 
for secondary service connection for hypertension was in 
appellate status but denied the claim.  The Board construed 
the Veteran's representative's Form 646 as a timely filed 
substantive appeal with respect to the claim of secondary 
service connection for peripheral neuropathy and skin rash, 
claimed as a foot condition, and remanded the claim for 
additional development.  Finally, the Board denied an 
increased rating for diabetes mellitus.

In a November 2009 rating decision, the RO granted service 
connection for bilateral onychomycosis (claimed as a skin 
disease) and awarded a noncompensable evaluation, effective 
November 24, 2003.  The Veteran did not file an NOD.  In a 
November 2009 SSOC, the RO denied entitlement to service 
connection for a bilateral foot condition, to include 
peripheral neuropathy, as secondary to service-connected 
diabetes mellitus.  In his June 2010 statement, the Veteran's 
representative indicated that the Veteran is claiming service 
connection for both peripheral neuropathy of the lower 
extremities and hypertensive vascular disease of the left 
lower extremity.  Thus, the issues have been recharacterized 
to better reflect the Veteran's claims.

The Veteran did not request a hearing with respect to this 
matter.

VA treatment records raise the issue of secondary service 
connection for diabetic retinopathy, but this issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence shows that 
the Veteran does not have a bilateral foot condition (other 
than onychomycosis), to include peripheral neuropathy of the 
lower extremities.

2.  The preponderance of the competent evidence shows that 
the Veteran does not have a bilateral foot condition (other 
than onychomycosis), to include vascular disease of the left 
lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot 
condition (other than onychomycosis), to include peripheral 
neuropathy of the lower extremities, secondary to service-
connected diabetes mellitus, have not been met.  38 U.S.C.A 
§§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for service connection for a bilateral foot 
condition (other than onychomycosis), to include vascular 
disease of the left lower extremity, secondary to service-
connected diabetes mellitus, have not been met.  38 U.S.C.A 
§§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2004.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  An October 2008 letter provided the Veteran with 
notification of the laws regarding degrees of disability and 
effective dates.  The issue of peripheral neuropathy was 
subsequently readjudicated in a November 2009 SSOC.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, and afforded him a physical examination.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file.  The Veteran has stated that he receives foot 
care from Kaiser Permanente.  On appeal in November 2007, the 
Board instructed the RO to obtain treatment records from 
Kaiser Permanente from December 2003 after obtaining a signed 
release from the Veteran.  In letters from the RO dated 
December 2007 and October 2008, the Veteran was advised to 
return the enclosed Form 21-4142 for Kaiser Permanente.  The 
December 2007 letter was returned as "not deliverable."  
The Veteran did not respond to the October 2008 letter.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.



II.  Analysis

The Veteran seeks service connection for peripheral 
neuropathy of the lower extremities and hypertensive vascular 
disease of the left lower extremity, both secondary to 
diabetes mellitus.  He is currently service connected for 
diabetes mellitus, with a 20 percent evaluation effective May 
8, 2001.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  38 C.F.R. § 3.159; see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

A September 2003 VA podiatry progress note indicates that the 
Veteran complained of an "itching, pustular rash" on the 
plantar arch of his right foot.  He stated that it had been 
present for several months and had not responded to topical 
antifungals.  The examiner noted that the Veteran was worried 
about foot infections, ulcerations, and amputations.  Upon 
examination, the examiner noted bilateral erythematous 
legions with scaley skin in a slipper distribution.  No 
claudication symptoms or pedal edema were noted.  There were 
several pustules on the medial arch of the right foot.  There 
was normal skin turgor, and no indurations or nodules were 
noted.  Upon microscopic analysis, the pustular discharge 
revealed segmented hyphae.  The assessment included vesicular 
tinea pedis.  A VA ambulatory care note two weeks later 
indicates that the blisters on the bottom of the Veteran's 
feet were "much improved."

A September 2003 Kaiser Permanente record shows that the 
Veteran had hyperpigmented macular lesions on his feet.  The 
assessment included foot dermatitis.  He was referred to the 
diabetic foot clinic.

An October 2003 Kaiser Permanente record shows that the 
Veteran submitted to a foot examination.  He complained that 
his toes hurt late at night.  He rated the pain 6/10 and 
stated that it lasted 2-3 minutes.  Upon examination, the 
clinician noted palpable dorsalis pedis and posterior tibial 
pulses in both feet.  There was a diabetic foot ulcer on the 
right foot.  The skin was warm and dry.  The diagnosis 
included "moderate risk."

A January 2004 VA progress note shows "no change in sensation 
[with] monofilament feet."  There were no lesions on the 
Veteran's feet.

At his February 2004 VA examination, the Veteran reported 
that he first noticed leg and foot pain after a long drive in 
April 2003.  He reported daily foot and leg pains since June 
2003.  The Veteran stated that the pain was located on the 
tops of his feet and in his toes.  He complained of a sharp 
pain lasting 15 to 30 seconds and periodic swelling in his 
feet and ankles.  The pain was relieved by moving and 
exercising his feet.  Upon examination, the doctor noted 
bilateral pes planus and venous discoloration on his lower 
legs.  There was a positive Homan's sign in both legs and 
minimal swelling.  Both the posterior tibial and dorsalis 
pedis pulses were easily palpated and rated 3/4.  Protective 
sensation was present in 10 of 10 sites on both feet.  
Vibratory sensation was positive at the medial malleoli and 
at the first metacarpal joint of both feet.  A venous 
ultrasound revealed good venous flow with no thrombi.  The 
doctor diagnosed venous stasis in the lower extremities.  He 
determined that the foot and leg pain "is not as least as 
likely as not" secondary to diabetes mellitus because the 
type of pain that the Veteran described and the related 
symptoms "are more likely symptoms of venous insufficiency 
rather than diabetic neuropathy."  It is unclear whether the 
VA examiner reviewed the claim file.

A November 2004 VA progress note shows that the Veteran 
complained of severe itching in the arch of his right foot.  
The Veteran denied any numbness or tingling.  Upon 
examination, the examiner noted mild stasis dermatitis 
changes, good pulses, and an inconsistent monofilament 
examination.  No lesions were noted.  The assessment included 
"?peripheral neuropathy vs. PVD 2/2 uncontrolled 
diabetes/TOB."

A December 2004 VA progress note shows that the Veteran was 
referred to vascular surgery for a consultation.  Upon 
physical examination, the physician noted non palpable pulses 
in the feet, palpable popliteal pulses, and bilateral 
triphasic signals in the dorsalis pedis and posterior tibial.  
There was no evidence of arterial disease.

VA treatment records establish that in September and December 
2007, the Veteran denied numbness and tingling in his feet 
and toes.

A July 2008 VA treatment note shows that the Veteran's foot 
examination was normal.  Monofilament sensations were intact, 
there were no skin lesions, and pedal pulses were intact.  
The Veteran again denied numbness and tingling in his feet 
and toes.

A September 2009 VA treatment note contains a diagnosis of 
diabetes mellitus without complications.

The September 2009 VA examination report shows that the 
examiner reviewed the claim file, to include VA treatment 
records.  He wrote "the veteran's history as recorded in his 
last C&P exam in February 2004 was read to him."  The 
Veteran stated that he has had no problem with the right 
lower extremity other than "every once and awhile he will 
feel a sharp pain localized to the right great toe."  This 
normally occurs after he has been driving a vehicle for 
several hours and resolves after he stomps his feet and walks 
around.  He denied the presence of abnormalities of 
sensation, swelling, or other changes in the right lower 
extremity.  With respect to the left foot, the Veteran 
complained that within the last few years he developed 
lateral left ankle pain; at first it occurred once or twice a 
week, but now it occurs once or twice a day.  This usually 
occurs at work while sitting at the computer.  The pain lasts 
for 15-20 seconds and is relieved by rubbing the area.  He 
related that a few months earlier he awoke with a swollen 
left foot, calf along with pain on the medial tibial area, 
and increased pain with walking.  The pain and swelling 
gradually resolved over 2-3 weeks in June or July 2009 and 
has not recurred.  He denied any pain in his left leg with 
walking, although he feels a tightness in both calves and the 
knee area when stair walking.  The Veteran also denied any 
skin changes in his lower extremities.

Upon examination, the Veteran had a normal gait.  He moved 
quickly and easily and was in no distress.  The doctor noted 
some post inflammatory pigment changes localized in a 
stocking distribution on both feet, but noted no other on-
going, persistent, or recurrent problems with the skin of the 
feet.  There were no skin ulcerations or skin breakdown.  The 
Veteran maintained pinprick from dull discrimination, 
vibratory sensation, and 10 gram monofilament touch sensation 
in the bilateral lower extremities.  Deep tendon reflexes and 
muscles were symmetrical and normal.  There was 1+/4+ pitting 
edema present on the left lower extremity  from the proximal 
tibial down to the ankle.  There was no edema in the right 
lower extremity.  There were varicose veins on the medial 
aspect of the left lower extremity that measured from 1 to 2 
inches long and 1/4 inch in diameter.  They were not indurated 
and had no redness or tenderness.  There were no varicose 
veins on the right lower extremity.   There was a negative 
Homan's sign in the calves, and there was no tenderness when 
squeezing both calves.  There was a faint dorsalis pedis 
pulse present in both feet.  The clinician could not feel 
posterior tibial pulses at both ankles.  The skin of the feet 
was warm.  An arterial ultrasound of both lower extremities 
showed normal ankle/brachial indexes and normal arterial 
waveforms.  The doctor diagnosed mild left lower extremity 
varicose veins.  He determined that the Veteran did not 
currently have neuropathy or arterial peripheral vascular 
disease of the lower extremities.  He also determined that 
the Veteran's varicose veins in the left lower extremity are 
not caused by nor aggravated by his diabetes mellitus.  The 
doctor explained that medical literature does not currently 
link the development of varicose veins to diabetes.

The evidence is against the Veteran's claim for secondary 
service connection for a bilateral foot condition, to include 
peripheral neuropathy of the lower extremities and vascular 
disease of the left lower extremity.  While the February 2004 
VA examination appears to rule out the existence of 
peripheral neuropathy, it is not clear whether the examiner 
reviewed the claim file.  A November 2004 VA progress report 
contains an equivocal opinion concerning the existence of 
peripheral neuropathy and peripheral vascular disease.  
However, the September 2009 VA examiner found no evidence of 
any current neuropathy or arterial peripheral vascular 
disease of the lower extremities.  The opinion was provided 
following an extensive review of the record and after a 
thorough objective evaluation.  For these reasons, the 
opinion is found to be highly probative.  Furthermore, the 
September 2009 VA examination report is consistent with 
treatment records from 2007, which note that the Veteran 
consistently denied any numbness or tingling in his lower 
extremities.  In view of the foregoing, the most recent VA 
opinion that the Veteran does not have peripheral neuropathy 
or vascular disease of the lower extremities outweighs the 
speculative November 2004 diagnosis.  "In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
the September 2009 VA examiner diagnosed mild left lower 
extremity varicose veins, he opined that this disability is 
"not caused by nor aggravated by" the Veteran's diabetes 
mellitus.  The examiner explained that the medical literature 
does not currently link the development of varicose veins to 
diabetes.  There is no competent medical evidence of record 
linking the Veteran's varicose veins to his service-connected 
diabetes mellitus.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has bilateral lower 
extremity peripheral neuropathy and vascular disease of the 
left lower extremity, and that these conditions are related 
to his service-connected diabetes mellitus.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis of his foot disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the opinion provided by the medical 
professional who considered the Veteran's complaints and 
still found no evidence of current neuropathy or vascular 
disease disabilities in the lower extremities.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims for 
secondary service connection for a bilateral foot condition 
(other than onychomycosis), to include peripheral neuropathy 
of the lower extremities and vascular disease of the left 
lower  extremity; there is no doubt to be resolved; and 
service connection is not warranted.

ORDER

Entitlement to service connection for a bilateral foot 
condition (other than onychomycosis), to include peripheral 
neuropathy of the lower extremities,  secondary to service-
connected diabetes mellitus, is denied.

Entitlement to service connection for a bilateral foot 
condition (other than onychomycosis), to include vascular 
disease of the left lower extremity, secondary to service-
connected diabetes mellitus, is denied.

___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


